DETAILED ACTION
This office action is responsive to amendment filed on October 28, 2021 in this application Taniguchi., U.S. Patent Application No. 16/335,517 (Filed March 21, 2019) claiming priority to PCT/JP2017/031659 (9/01/2017) claiming priority to JP2016-193560 (9/30/2016) (“Taniguchi”).  Claims 1 – 23 were pending.  Claims 1, 13, 16, and 17 are amended.  Claims 1 – 23 are pending.
Applicants' arguments have been carefully and respectfully considered and found not persuasive.  Accordingly, this action has been made FINAL.

Response to Arguments
	With respect to Applicant’s argument on pg. 10 - 12 of the Applicant’s Remarks (“Remarks”) stating that Kiriyama fails to teach the second instruction being received after the first instruction, examiner respectfully disagrees.  See infra § Claim Rejections - 35 USC §103 § Claim 1.  An access policy is created by a first instruction made by the tenant that specifies first information, such as a sensor device, and second information, such as the identity of the tenant submitting the instruction.  Kiriyama at fig 1; id. at ¶¶ 0053 & 0054 (sensor serial number is associated with sensor provider ID).  A second instruction may be made by the tenant that matches a user access request to the access policy of a sensor device that was set previously using the first instruction.  Id. at ¶ 0075 (second instruction updates the policy of the permission processing unit 113); id. at ¶¶ 0053, 0059, 0064,  and 0065 - 0069 (user requests access and second instruction is issued by sensor searching unit 115 to identify the sensors having previously set access policies that the user is permitted to access).  Therefore, the current prior art teaches the second instruction being received after the first instruction.
2	With respect to Applicant’s argument on pg. 12 of the Remarks stating that claim 23 is not taught by the prior art for the argument given supra, examiner respectfully disagrees.  See supra.

Claim Objections
	Claim 1 is object to for the following informality:  the preamble of claim 1 contains the typo “which C a development.”  Appropriate correction is required.
 
Claim Rejections 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Misra et al., United States Patent Application Publication No. 2014/0359552 (Published December 4, 2014, filed March 18, 2014) (“Misra”), in view of Kiriyama et al., United States Patent Application Publication No. 2015/0229643 (Published August 13, 2015, filed March 3, 2015) (“Kiriyama”).

Claims 1, 13, 16, and 17
With respect to claims 1 , 13, 16, and 17 Misra teaches the invention as claimed including an application development environment providing system which provides a development environment for an application program via a network, the application development environment providing system comprising: a memory; and a central processing unit connected to the memory, {An application development suite is provided by a manager [RIPSAC platform 201] to application developers, also known as tenants, to develop and deploy “sensor-based” applications that will run in a cloud and utilize data provided by particular sensor providing devices that are attached to the cloud platform.  Misra at ¶¶ 0017 & 0018; id. at ¶¶ 0041, 0042, 0045 (manager provides sensor providing devices in a cloud platform for the use of application developers); id. at ¶ 0043 (tenants).  The manager provides access to the sensor providing devices based on “user specific” access and permissions.  Id. at ¶¶ 0018, 0044, 0047, 0050, 0053, 0059 (application developers access sensor providing devices “using policy driven access controls”).  The policies are part of an “access control software layer” that may be “tailored” to specify the particular users that are allowed to “access various sensors, sensor observation values and sensor database records and fields.”  Id. at ¶¶ 0062 & 0063.  The access control policies are set using instructions, such as “configuring a service orchestration.”  Id. at Claim 18.}
However, Misra does not explicitly teach the limitation:
wherein the central processing unit is configured to, in a case where first information for identifying a device node to be used in the application program is specified in accordance with a first instruction of a tenant that uses the development environment, associate the specified first information with second information on the tenant that has specified the first information, and to perform, based on a second instruction of the tenant that specified the first instruction, and that relates to the second information, a management process of restricting or permitting a use of the device node identified by the first information specified by the first instruction, the second instruction being received after the first instruction.  {Kiriyama does teach this limitation.  Kiriyama teaches that the policy based access permissions taught in Misra may be specified using multiple instructions from a tenant to provide user access to the sensor.  Kiriyama at fig. 1 (user 120, sensor provider 130, sensor 150).  The access policy is created by a first instruction made by the tenant that specifies first information, such as a sensor device, and second information, such as the identity of the tenant submitting the instruction.  Id. at fig 1; id. at ¶¶ 0053 & 0054 (sensor serial number is associated with sensor provider ID).  A second instruction may be made by the tenant that matches a user access request to the access policy of a sensor device that was set previously using the first instruction.  Id. at ¶ 0075 (second instruction updates the policy of the permission processing unit 113); id. at ¶¶ 0053, 0059, 0064,  and 0065 - 0069 (user requests access and second instruction is issued by sensor searching unit 115 to identify the sensors having previously set access policies that the user is permitted to access).  
Misra and Kiriyama are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of internet of things, and both are trying to solve the problem of how to define a collection of things for use by a system.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine a method for using a manager to provide sensor device access to a user using a policy, as taught in Misra with using multiple instructions from a tenant to specify the user access to the sensor, as taught in Kiriyama.  Kiriyama teaches policies may be used to transmit identification information and that certificate authorities may be used to ensure the identification information is accurate.  Id. at ¶¶ 0035, 0038, & 0039.  Therefore, one having ordinary skill in the art would have been motivated to combine a method for using a manager to provide sensor device access to a user using a policy, as taught in Misra with using multiple instructions from a tenant to specify the user access to the sensor, as taught in Kiriyama, for the purpose of using a known policy security method to enhance the security of a policy based access control method.}

Claims 2 and 14
With respect to claims 2 and 14, Misra and Kiriyama teach the invention as claimed, including:
wherein in a case where the first information is specified, the central processing unit is configured to search an accumulator in which the first information of the device node connected to the network is accumulated, and wherein when the specified first information is searched, the central processing unit is configured to associate the first information with the second information.  {User [tenant] information may be compared to the stored user information associated with the specified sensor device to determine if the user is authorized to access the specified sensor device.  Kiriyama at ¶¶ 0051 – 0055.}

Claim 3
With respect to claim 3, Misra and Kiriyama teach the invention as claimed, including:
wherein in a case where there is authentication information corresponding to the first information, the central processing unit is configured to perform authentication process using authentication information accumulated in the accumulator and authentication information instructed with the first information by the tenant.   {User [tenant] information may be compared to the stored user information associated with the specified sensor device to determine if the user is authorized to access the specified sensor device.  Kiriyama at ¶¶ 0051 – 0055.}

Claims 4, 15, and 18
With respect to claims 4, 15, and 18, Misra and Kiriyama teach the invention as claimed, including:
wherein the management process comprises at least one of: a first process of assigning the device node to a specific site and account among sites and accounts belonging to the tenant which has specified the first information;a second process of setting an access authority for the device node for each of the site and the account; and a third process of restricting or permitting a use of the device node only to a specific application program.  {User [tenant] information may be compared to the stored user information associated with the specified sensor device to determine if the user is authorized to access the specified sensor device and access is granted if user is authorized.  Kiriyama at ¶¶ 0051 – 0055.}

Claims 5 and 19
With respect to claims 5 and 19, Misra and Kiriyama teach the invention as claimed, including:
wherein the device node to which the management process has been performed is displayed as development parts on an application development screen.  {Application developer portal displays sensor devices for creating and managing the application programs.  Misra at ¶¶ 0017, 0018, & 0052.}

Claims 6 and 20
With respect to claims 6 and 20, Misra and Kiriyama teach the invention as claimed, including:
wherein the application development screen comprises: a development part list display region in which the device node to which the management process has been performed is displayed; and an application design region in which a structure of the application program is visually displayed and it is possible to create and edit the application program.    {Application developer portal displays APIs and SDKs as well as sensor devices for creating and managing the application programs.  Misra at ¶¶ 0017, 0018, 0045, & 0052.}

Claim 7
With respect to claim 7, Misra and Kiriyama teach the invention as claimed, including:
a server in a data center or in a cloud environment operative as a program developer configured to provide a user with the application development environment, and to visually display the application program.   {Application developer portal displays APIs, libraries, and SDKs as well as sensor devices for creating and managing the application programs.  Misra at ¶¶ 0017, 0018, 0045, & 0052.}

Claim 8
With respect to claim 8, Misra and Kiriyama teach the invention as claimed, including:
wherein the program developer is configured to visually display the application program on the basis of layout information, connection information, parameter information, and selection region information, wherein the layout information is information representing a form of a process of the application program, wherein the connection information is information on a line connecting an input data item, a logic serving as content of a process, and an output data item serving as a result of the process, 5PRELIMINARY AMENDMENTAttorney Docket No.: Q246003 Appln. No.: National Stage Entry of PCT/JP2017/031659wherein the parameter information is information representing a setting value of a parameter set in the application program, and wherein the selection region information is information representing a part of process selected by a user among a series of processes of the application program.   {Application developer portal displays APIs and SDKs as well as sensor devices for creating and managing the application programs.  Misra at ¶¶ 0017, 0018, 0045, & 0052.}

Claim 9
With respect to claim 9, Misra and Kiriyama teach the invention as claimed, including:
a server in a data center or in a cloud environment operative as a communicator configured to transmit and receive a part or all of the application program including setting information.  {Internet of things development platform includes “a sensor request screen, a sensor providing screen, and a GUI 330”.  Kiriyama ¶¶ 0082. }

Claim 10
With respect to claim 10, Misra and Kiriyama teach the invention as claimed, including:
wherein the communicator is configured to provide at least one of a chat function, a video communication function, a voice communication function, a screen sharing function, and a community function.  {Internet of things development platform includes “a sensor request screen, a sensor providing screen, and a GUI 330”.  Kiriyama ¶¶ 0082. }

Claim 11
With respect to claim 11, Misra and Kiriyama teach the invention as claimed, including:
wherein said server in a data center or in a cloud environment operative as a library configured to provide a tool which is used when the application program is developed or executed on the program developer.     {Application developer portal displays APIs, libraries, and SDKs as well as sensor devices for creating and managing the application programs.  Misra at ¶¶ 0017, 0018, 0045, & 0052.}

Claim 12
With respect to claim 12, Misra and Kiriyama teach the invention as claimed, including:
wherein the library is configured to provide at least one of a similar waveform search tool, a regression analysis tool, a multiple regression analysis tool, an MT method analysis tool, an error variance analysis tool, a data driven modeling tool, a deep learning tool, and a correlation analysis tool.  {Application developer portal displays APIs, libraries (including deep learning tools such as “machine learning packages,” and knowledge driven processing to perform analytics), and SDKs as well as sensor devices for creating and managing the application programs.  Misra at ¶¶ 0017, 0018, 0045, 0052, & 0057.}

Claim 21
With respect to claim 21, Misra and Kiriyama teach the invention as claimed, including:
wherein the central processing unit is configured to perform, based on the second instruction, a management process of restricting or permitting whether or not the device node can use at least one of a site and an account under the tenant. {The sensor providers account, such as a “sensor provider ID,” may be added to the permissions of the sensor device to indicate the device can use the account to accept authorizations.  Kiriyama at ¶¶ 0054 & 0056.}

Claim 22
With respect to claim 22, Misra and Kiriyama teach the invention as claimed, including:
wherein the application development environment providing system that realizes efficient development and introduction of application programs that are used in a cloud computing environment while securing security.   {Application developer platform in the cloud includes security features.  Misra at Abstract (cloud); id. at ¶ 0043 (security).}







Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Misra, in view of Kiriyama and Wall et al., United States Patent Application Publication No. 2016/0337945 (Published November 17, 2016, filed May 12, 2016) (“Kiriyama”).

Claim 23
With respect to claim 23, Misra and Kiriyama teach the invention as claimed, however Misra and Kiriyama do not explicitly teach the limitations:
wherein the first instruction is obtained by imaging, by a camera of the tenant, the first information affixed to the device node.  {Watt does teach this limitation.  Watt teaches that the policy based access permissions taught in Misra and Kiriyama may include obtaining device ID information by having the tenant scan a bar code of the device using their camera.  Watt at ¶ 0085.  
Misra, Kiriyama, and Watt are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of internet of things, and both are trying to solve the problem of how to define a collection of things for use by a system.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine a method for using policy based access permissions, as taught in Misra and Kiriyama with obtaining device ID information by having the tenant scan a bar code of the device using their camera, as taught in Watt.  Watt teaches that it is advantageous to obtain device information in an efficient manner so as to avoid error.  Id. at ¶¶ 0003.  Therefore, one having ordinary skill in the art would have been motivated to combine a method for using policy based access permissions, as taught in Misra and Kiriyama with obtaining device ID information by having the tenant scan a bar code of the device using their camera, as taught in Watt, for the purpose of avoiding error in identifying the device ID.}

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE E HEBERT whose telephone number is (571)270-1409.  The examiner can normally be reached on Monday to Friday 9:00 a.m. to 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

//T.H./										January 29, 2022
Examiner, Art Unit 2199


/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199